Exhibit EXECUTION VERSION AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of November 26, 2008 among nFinanSe Inc., a Nevada corporation (“Parent”), and nFinanSe Payments Inc., a Nevada corporation(“Sub”, and together with Parent, on a joint and several basis, the “Borrowers”), each of the Persons identified as Lenders on Schedule 1.1(a) attached hereto (together with each of their successors and assigns, referred to individually as a “Lender” and collectively, as the “Lenders”), and Ballyshannon Partners, L.P., a Pennsylvania limited partnership (“BallyshannonPartners”), acting as agent (in such capacity, and any successor to Ballyshannon Partners, the “Agent”). WHEREAS, Borrowers, Lenders and Agent are parties to that certain Loan and Security Agreement, dated as of June 10, 2008, as modified by a First Amendment to Loan and Security Agreement dated as of August 18, 2008 and a Second Amendment to Loan and Security Agreement dated as of September 4, 2008 (as previously amended, the “Original Loan and Security Agreement”). WHEREAS, in connection with the Original Loan and Security Agreement, Parent issued warrants to purchase common stock to each of the Lenders (the “Original Warrants”). WHEREAS, the Borrowers have requested that the Lenders amend and restate the Original Loan and Security Agreement to allow for Accommodation Loans (as defined below). WHEREAS, in connection with the parties entering into this Agreement (as defined below), the Parent is (i) repricing the Original Warrants issued to those certain Lenders that are making the Accommodation Loans (the “Accommodation Lenders”) such that the Original Warrants’ exercise price will be lowered from $2.30 per share to $1.00 per share and (ii) issuing additional warrants to each Accommodation Lender allowing the purchase of that number of shares equal to 50% of the amount of such Accommodation Lender's Accommodation Loans, which warrants shall have an exercise price of $2.00 per share. WHEREAS, Borrowers, Agent and Lenders desire to set forth the terms and conditions pursuant to which the Lenders will make available to Borrowers certain loans. NOW, THEREFORE, Borrowers, Agent and Lenders, intending to be legally bound hereby, agree as follows: ARTICLE I:DEFINITIONS 1.1General Definitions: As used herein, the following terms shall have the meanings herein specified (to be equally applicable to both the singular and plural forms of the term defined): “Accounts” shall mean all of Borrowers’ “accounts” (as defined in the Code), whether now existing or existing in the future, including, without limitation, all accounts receivable, including, without limitation, all accounts created by or arising from all sales of goods or rendition of services made under either Borrower's corporate name or either Borrower’s trade name or styles or through either Borrower’s divisions. “Accommodation Lenders” shall have the definition set forth in the recitals to this
